Gilbert, C.J.,


dissenting:

I dissent because I strongly believe the result reached by the majority is an injustice to the appellant.
*446When the parties entered into the "marriage” in this case, the appellee was fully aware that she lacked the legal capacity to do so. She knew that her prior marriage was not dissolved, yet she plunged ahead, ignoring the consequences of her bigamous act. To now award her alimony as a reward for breaking the law defies common sense.
The trial judge found that the parties were in pari delicto. Ordinarily, when the litigants are equally guilty, the law leaves them where it finds them. That, however, is not what was done in this case. Here, after determining that the appellant and appellee were equally guilty, the court, by its award of alimony, implicitly made the appellee "more equal” and "less guilty” and the appellant "more guilty” and "less equal.”
The majority rely upon Clayton v. Clayton, 231 Md. 74 (1963), but I think that case is factually inapposite. In Clayton, the appellee woman received alimony because the man who had married her committed bigamy in that he was already married. In short, there, the "wife” was the innocent party, while in the instant case, it is the "husband” who is the "innocent party.” At least, he is innocent in that he did not commit bigamy, the appellee did.
Although Md. Ann. Code art. 16, § 1, does declare that a court may award alimony in any case where a divorce may be granted, and Md. Ann. Code art. 16, § 24 permits divorces in those situations where the marriage is void ab initio, I cannot believe that the Legislature’s intent was to reward the wrongdoer by giving her a monetary award in the form of alimony for her wrongful and illegal conduct.
The net effect of the affirmance of the award of "alimony” in the instant case is to change, by judicial alchemy, "alimony” into "palimony.”
I would reverse.